Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Micromem Technologies Inc. Completes Private Placement TORONTO and NEW YORK, May 19 /CNW/ - Micromem Technologies Inc. (the "Company") (CNSX: MRM, OTCBB: MMTIF) announces the completion of a non-brokered arm's length private placement of 388,980 Units at a subscription price of US $1.00 per Unit for the gross proceeds of US $388,980. Each Unit is comprised of one common share ("Common Share") and one common share purchase warrant ("Warrant"). Each Warrant may be exercised for one Common Share at an exercise price of US 1.24 for a period of four months. The proceeds from this offering will be used for general working capital purposes. The shares will be subject to resale restrictions. << About Micromem Technologies Inc. and MASTInc: >> MASTInc is a wholly owned U.S.-based subsidiary of Micromem Technologies Inc., a publicly traded (OTC: MMTIF CNSX:MRM) fabless semiconductor company with headquarters in Toronto, Canada and an office in New York City. Micromem holds and continues to develop a broad-based patent portfolio of Magnetoresistive Random Access Memory (MRAM) and magnetic sensor technologies.
